*522On Petition for Rehearing.
Roby, P. J.
20. Appellees ’ argument is interwoven with erroneous assumptions, and proceeds upon apparent misapprehension. This is a mere lawsuit over the ownership of real estate. The right of the appellees’ church to believe as it chooses and to worship as it wishes is in no single, remote manner involved. It claims to own certain houses. It claims such ownership on the ground that the Cumberland Presbyterian Church, which built and owned them, has become a part of the Presbyterian Church in the United States of America. Appellants deny this, and say they are not united or merged; that the proceedings to that end were ineffective; that unity of doctrine was necessary, and that such unity did not exist. Appellees claim that the question was solely for the general assembly of the Cumberland Presbyterian Church, and that it found that such agreement now exists between the systems of doctrine contained in the confession of faith of the two churches as to warrant this union. This comes short of a finding of the unanimity necessary. The following is a part of the report submitted by the committee from the Cumberland Presbyterian Church:
“But brethren dwell together in unity, not by identity of beliefs, nor by the acceptance of absolutely unobjectionable doctrinal symbols, but by mutual tolerance, forbearance and love.”
The committee from the Presbyterian Church in the United States of America reported, in part, as follows:
‘ ‘ The revision of the confession of faith had effected no material change in the doctrinal attitude of our church.”
See Boyles v. Roberts (1909), 222 Mo. 613, 121 S. W. 805. Therefore to counsel’s inquiry, “Shall this honorable court deny to this great church the right to interpret its own doctrine?” the answer must be that what the court has denied, is the right of this great church to compel the appellants to *523accept its interpretation against their beliefs, except that such interpretation shall have been so made, in strict accordance with form, as to become conclusive upon them. The question is not what this great church believes, but what it may compel others to believe, on the compulsion of surrendering property rights. So free indeed is this church to place its own interpretation upon the doctrines taught by the Master, that were it to renounce litigation as a means of grace no one would have power to say nay. But claiming title in court it must do as other litigants, and submit each link in its chain to the test.
21. The statement of the opinion quoted from Smith v. Pedigo (1896), 145 Ind. 361, 19 L. R. A. 433, 32 L. R. A. 838, to the effect that property conveyed to a church by a denominational name is held in trust for the promulgation of the doctrine's and tenets of that denomination, is the subject of much criticism. It is true that such trust is not specific, but general for the uses of the congregation, but unless it does exist the appellee church would be without standing, since it claims to hold, as the successor of the Cumberland Presbyterian Church, property held by it for such use.
16. 22. *52423. *523The disposition of this litigation really turns upon the accuracy of the statement heretofore made, to the effect that the schism which has arisen took place in the general assembly, and that such fact incapacitated that tribunal from rendering a conclusive adjudication upon the subject-matter thereof. If this is not true, then the majority vote in the general assembly ended the matter. If it is true, there is no doubt in this court of the correctness of the conclusion heretofore announced. Is there a schism in the Cumberland Presbyterian Church? A schism is defined as the splitting up of a church. Has there been a splitting up of the Cumberland Presbyterian Church? The record and briefs herein are eloquent of the fact. "When and where did the schism first take tangible form? *524When one part of the general assembly of 1906 declared that church by that name to be a thing of the past, while the other part of that assembly, carrying out a previously-announced purpose, “met at the Grand Army hall” and completed the organization of the general assembly which claimed and still claims to speak for the Cumberland Presbyterian Church, if this was not a schism, and if it did not take place in the general assembly it would be interesting to know what it was and where it took place. But appellees’ counsel ask if we would deny full credit to the judgment of a court of a sister state because there was a majority and minority opinion? It might be better to ask whether an ordinance of secession, adopted by a majority vote, could foreclose a loyal minority when the record was produced in a sister state? Neither illustration is well chosen. The Cumberland Presbyterian Church in Indiana is subject to the law of Indiana. The duly chosen and authorized representatives of the members are alone vested with power to determine when a change is demanded, and with their discretion courts will not interfere. * * * Courts will compel adherence to the charter and to the purpose for which the society was organized but they will do no more.” Supreme Lodge, etc., v. Knight (1889), 117 Ind. 489, 497, 3 L. R. A. 409. When it appeared that fraud was practiced to procure a church judgment, fair on its face, the court interposed. Hatfield v. DeLong (1901), 156 Ind. 207, 51 L. R. A. 751, 83 Am. St. 194. Here is a general assembly divided, each part claiming to represent the church. The court is compelled to ascertain which body does, in fact, represent the church; which is adhering to the purpose for which the society was organized. When that fact is settled, the action of 1¿he lawful body will be accorded controlling place. This is exactly the situation which has so frequently arisen in this State when the quarrel was between the members of a church of the congregational form of government. Appellees contend that the majority in the general assembly of 1906 foreclosed *525all inquiry. This was exactly the question discussed in Smith v. Pedigo, supra. It is not a question of majorities; it is a question of power. Appellees would concede that a majority could not, over the objection of a minority, have merged the Cumberland Presbyterian Church with the Christian Scientists. It is said in the opinion that the Presbyterian Church in the United States of America consists of its members. This statement was incorrect. It is for the church to say of what it consists, and, adopting the views expressed by counsel, it is now held, modifying the opinion, that the church consists of members and officers, and that its governmental power comes, not from the people, but from the Divine Pounder of the Christian religion, which power is vested in church officers, organized into church courts, acting in accordance with a written constitution.
24. The counsel say: ‘ ‘ The tendency in the Christian church is confessedly toward unification, and this unification is regarded as the wise and Christian cause which should obtain through Christendom. Have the courts no duty to assist in the great work ? ’ ’ There has been sounded throughout the case a tone not unfamiliar in history. Unification has been the tendency, as counsel say. Philip of Spain sought it, and the courts of his time had a duty laid upon them. The judgments of the inquisition were formed to “assist in the great work.” Haughty priest and zealous ruler, bearing fagot and sword, have ridden fast and far. On yonder curling thread of white smoke the soul of Servetus went to Cod. The courts do have a duty to perform, and so long as that duty is regarded the most humble dweller in the hills may worship in his own way, in his own house, according to the dictates of his own conscience, secure and unafraid.
Petition overruled.